Gilfillan, C. J.1
The evidence on the question of the defendant’s negligence made the case a proper one for the jury, and their verdict cannot be disturbed.
The damages found seem very large. We would have been better satisfied had the verdict been for a much less amount, and we would have approved the action of the court below had it set the verdict aside as excessive. But it is not so manifestly and unmistakably excessive that, after the court below has passed upon it, we can, within the rules governing this court in such cases, reverse its action.
Order affirmed.

 Vanderburgh, J., took no part in this decision.